        Case 2:19-cr-00300-JCM-EJY Document 177
                                            180 Filed 12/23/20
                                                      01/04/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_Jaroch@fd.org
 6
     Attorney for Mark Cuyugan
 7
 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00300-JCM-EJY
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                   (Second Request)
13
     MARK CUYUGAN,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Simon F. Kung, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Mark Cuyugan, that the
20
     sentencing hearing currently scheduled on February 10, 2021, be vacated and continued to a
21
     date and time convenient to the Court, but no sooner than 90 days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel for the defendant needs additional time to gather mitigation information
24
     for Mr. Cuyugan, which is relevant to the sentencing disposition of this case.
25
            2.      The defendant is not in custody and agrees with the need for the continuance.
26
       Case 2:19-cr-00300-JCM-EJY Document 177
                                           180 Filed 12/23/20
                                                     01/04/21 Page 2 of 3




 1         3.     The parties agree to the continuance.
 2         This is the second request for a continuance of the sentencing hearing.
 3         DATED this 23rd day of December, 2020.
 4
 5   RENE L. VALLADARES                             NICHOLAS A. TRUTANICH
     Federal Public Defender                        United States Attorney
 6
 7
     By /s/ Brandon C. Jaroch                       By /s/ Simon F. Kung
 8   BRANDON C. JAROCH                              SIMON F. KUNG
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:19-cr-00300-JCM-EJY Document 177
                                            180 Filed 12/23/20
                                                      01/04/21 Page 3 of 3




 1                               UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00300-JCM-EJY
 4
                    Plaintiff,                       ORDER
 5
            v.
 6
     MARK CUYUGAN,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11                                                                            May 12, 2021
     Wednesday, February 10, 2021 at 10:00 a.m., be vacated and continued to ________________

12   at the hour of 10:00 a.m.

13                 January
            DATED this      4, 2021.
                       ___ day of December, 2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
